           Case 2:20-cv-00209-JAD-VCF Document 17 Filed 02/17/21 Page 1 of 5




1    SAO
     SEAN D. COONEY, ESQ.
2    NV Bar # 12945
     ADAM C. EDWARDS, ESQ.
3    NV Bar # 15405
     CARMAN COONEY FORBUSH PLLC
4    4045 Spencer Street Suite A47
     Las Vegas, NV 89119
5    Telephone: (702) 421-0111
     Facsimile: (702) 516-1033
6    service@ccfattorneys.com
     Attorneys for Plaintiff
7    IDS Property Casualty Insurance Company

8                         UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEVADA
9

10
      IDS PROPERTY CASUALTY INSURANCE                Case No.:   2:20-cv-00209-JAD-VCF
11    COMPANY, a Wisconsin Corporation
                                                     STIPULATION AND ORDER TO
12                        Plaintiff,                 EXTEND DISCOVERY
                                                     DEADLINES AND CONTINUE
13    v.                                             TRIAL

14    KATLYN CUNNINGHAM, an Individual;              (Second Request)
      DOES 1-10 and ROES 1-10
15
                        Defendants
16

17

18            Plaintiff IDS Property Casualty Insurance Company, and Defendant Katlyn

19   Cunningham, by and through their respective counsel of record, hereby stipulate

20   and agree, according to LR 26-3, to continue the discovery dates in this matter and

21   request that the court enter a new Discovery Scheduling Order containing said

22   agreed-upon dates.

23   ///

24

25
          Case 2:20-cv-00209-JAD-VCF Document 17 Filed 02/17/21 Page 2 of 5




1    A.      STATEMENT SPECIFYING THE DISCOVERY COMPLETED:

2            The following discovery has been completed by the parties:

3            1. Plaintiff IDS Casualty Company’s Initial Disclosures;

4            2. Defendant’s Initial Disclosures;

5            3. Plaintiff IDS Casualty Company’s requests for admissions to Defendant

6               Cunningham and responses thereto;

7            4. Plaintiff IDS Casualty Company’s requests for production of documents to

8               Defendant Cunningham and responses thereto;

9            5. Plaintiff IDS Casualty Company’s interrogatories to Defendant

10              Cunningham and responses thereto;

11           6. Defendant’s requests for admissions to Plaintiff IDS Casualty Company

12              and responses thereto;

13           7. Defendant’s requests for production of documents to Plaintiff IDS

14              Casualty Company and responses thereto;

15           8. Defendant’s interrogatories to Plaintiff IDS Casualty Company and

16              responses thereto;

17   B.      A SPECIFIC DESCRIPTION OF THE DISCOVERY THAT REMAINS

18   TO BE COMPLETED:

19           1. Deposition of Person most knowledgeable of Plaintiff IDS Casualty

20              Company;

21           2. Deposition of Defendant Cunningham;

22           3. Plaintiff IDS Casualty Company’s designation of expert witnesses;

23             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                    PAGE 2 OF 6
24
          Case 2:20-cv-00209-JAD-VCF Document 17 Filed 02/17/21 Page 3 of 5




1            4. Defendant Cunningham’s designation of expert witnesses;

2            5. Deposition Plaintiff IDS Casualty Company’s expert witnesses;

3            6. Deposition of Defendant Cunningham’s expert witnesses;

4            7. Additional Supplemental Disclosures;

5            8. Any other related discovery deemed necessary.

6    C.      THE REASONS WHY THE DISCOVERY REMAINING WAS NOT

7    COMPLETED WITHIN THE TIME LIMITS SET BY THE DISCOVERY

8    ORDER:

9            For the entirety of the case to date, the COVID-19 pandemic and the

10   associated lockdowns in the State of Nevada and elsewhere have made completing

11   discovery unusually difficult. It has delayed getting the necessary information to

12   complete responses to interrogatories and requests for production. It has also made

13   completing depositions challenging, especially where plaintiff’s personnel who

14   handled the claim no longer work for plaintiff and reside outside the State of

15   Nevada.

16           The parties are also in the midst of a meet and confer process over responses

17   to discovery that include disclosing additional information are negotiation and

18   entry of a stipulated protective order.

19           Finally, the parties are in the midst of settlement discussions and wish to

20   avoid the cost of designating experts or the filing of dispositive motions. The

21   parties anticipate the need for informal settlement discussions and, if they cannot

22   resolve the matter, will seek a judicial settlement conference through the court.

23             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                    PAGE 3 OF 6
24
          Case 2:20-cv-00209-JAD-VCF Document 17 Filed 02/17/21 Page 4 of 5




1    D.      A PROPOSED SCHEDULE FOR COMPLETING ALL REMAINING

2    DISCOVERY:

3    Deadline                            Old Cut-off        New Cut-off

4    Initial Expert Disclosures:         02/14/2021         04/15/2021

5    Rebuttal Expert Disclosure:         03/16/2021         05/14/2021

6    Amend Pleadings or Add Parties:     01/14/2021         1/14/2021

7    Close of Discovery:                 04/15/2021         06/14/2021

8    Dispositive Motion Deadline:        05/16/2021         07/14/2021

9            SO, AGREED.

10   DATED February 8, 2021                      DATED February 8, 2021

11   CARMAN COONEY FORBUSH                       CLEAR COUNSEL LAW GROUP
     PLLC
12
                                                 /s/Dustin Birch, Esq.
13   SEAN D. COONEY, ESQ.                        JARED R. RICHARDS, ESQ.
     ADAM C. EDWARDS, ESQ.                       DUSTIN BIRCH, ESQ.
14   Attorneys for Plaintiff                     Attorneys for Defendant
     IDS Property Casualty Insurance             Katlyn Cunningham
15   Company

16

17

18

19

20

21

22

23             STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                    PAGE 4 OF 6
24
       Case 2:20-cv-00209-JAD-VCF Document 17 Filed 02/17/21 Page 5 of 5




1                                             ORDER

2          Upon Stipulation by Counsel for the Parties, and good cause appearing

3    therefore, IT IS HEREBY ORDERED that the discovery deadline schedule shall be

4    as follows:

5     Initial Expert Disclosures:         04/15/2021

6     Rebuttal Expert Disclosure:         05/14/2021

7     Amend Pleadings or Add Parties:     1/14/2021 (no change)

8     Close of Discovery:                 06/14/2021

9     Dispositive Motion Deadline:        07/14/2021

10

11

12
                                        IT IS SO ORDERED.
13

14
                                        ___________________________________
15                                      Cam Ferenbach
                                        United States Magistrate Judge
16
                                                 2-17-2021
17                                      Dated:_____________________________

18

19

20

21

22

23            STIPULATION AND ORDER TO EXTEND DISCOVERY DEADLINES
                                   PAGE 5 OF 6
24
